DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention I, claims 1-10, in the reply filed on 18 October 2022 is acknowledged. 
The traversal is on the grounds that the requirement did not adequately establish that another process can be used to make the claimed product (pg. 2, para. 2). This is not found persuasive because the method of invention II requires that the precursors are dissolved into aqueous citric acid and nitric acid to obtain an aqueous solution.  As noted in the restriction requirement, the product of invention I does not require a specific aqueous acid and thus, a method using a solvent other than citric acid and nitric acid, such as acetic acid or phosphoric acid may be used to dissolve the precursors and form a precipitate. The product of method I may therefore be made by another and materially different process than that of Invention II. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “The composition of matter of claim 1, comprising a spinel crystal structure and composites with Li3BO3 (LBO).” It is unclear whether Applicant intends to claim:
 a composition of matter (according to claim 1) further comprising a spinel crystal structure and also forming a composite with Li3BO3, or 
a first composition of matter (according to claim 1) further comprising a spinel crystal structure and a second composition of matter: “composites with Li3BO3.”
In [0050] of the instant Specification, Applicant teaches that a composite comprised of Li1.25Cr0.25Ti1.5O4 and LBO has applicability as an anolyte or catholyte. In light of this teaching, the examiner believes that Applicant intends to claim a composite comprising the composition of matter of claim 1 and LBO, wherein the composition of matter of claim 1 has a spinel crystal structure. The claim will be interpreted as such for the purposes of prosecution.
Claims 4-9 are additionally rejected by virtue of their dependence on claim 3.
Claim 5 recites the limitation “wherein the spinel crystal structure and composites with Li3BO3 function as solid-state electrolytes and cathodes.” It is unclear whether Applicant intends to claim wherein the spinel crystal structure and composites with Li3BO3 function as solid-state electrolytes and cathodes separately, together in the alternative, or together simultaneously. 
Furthermore, this limitation is a recitation of intended use, wherein the spinel crystal structure and composites with Li3BO3 are intended to function as solid-state electrolytes and cathodes. However, The Courts have held that “apparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). Therefore a claim containing a recitation with respect to the manner in which the claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II).
In this case, a solid-state electrolyte and cathode are not claimed. Accordingly, a prior art composition of matter which is capable of performing the intended use as recited meets the claim. The claim will thus be interpreted wherein the spinel crystal structure and composites with LBO are capable of functioning as solid-state electrolytes and cathodes (either separately, together in the alternative, or together simultaneously) for the purposes of prosecution.
Claims 7-9  are additionally rejected by virtue of their dependence on claim 5.
Claim 6 recites the limitation “the composition of matter of claim 4, wherein the solid-state electrolytes…” There is insufficient antecedent basis for this limitation in the claim.
The examiner believes that claim 6 is intended to be dependent on claim 5, wherein the spinel crystal structure and composite with Li3BO3 function as solid-state electrolytes and cathodes. The claim will thus be interpreted as dependent on claim 5 for the purposes of prosecution.
Claims 7-9 recite the limitation “the composition of matter of claim 5, wherein the spinel electrode…” There is insufficient antecedent basis for this limitation in the claim.
The examiner believes that claims 7-9 are intended to be dependent on claim 6, wherein the solid-state electrolytes form an electrochemically-active solution with a spinel electrode. The claim will thus be interpreted as dependent on claim 6 for the purposes of prosecution.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Endo et al. (US 20090127503 A1).

Regarding claim 1, Endo discloses an active material for a lithium ion battery represented by a composition formula: Li[Li(1-x)/3AlxTi(5-2x)/3)]O4 wherein 0<x<1 [0036]. In one embodiment, x is selected to be 1/4 such that the active material has the formula Li[Li1/4Al1/4Ti3/2]O4 [0046], which is equivalent to Li1.25Al0.25Ti1.5O4. This composition corresponds with the claimed composition of matter in the case that x=0.25, y=0, and z=0, wherein M(III) comprises Al and M(IV) comprises Ti. M(II) and M(V) are not required in this embodiment because 0.5-2x-z=0 and y, z=0, respectively.

Regarding claim 2, Endo anticipates the claim limitations of the composition of matter according to claim 1, as set forth above. Endo further anticipates the claim limitation “wherein (x + z) > 0” because x + z = 0.25 in the aforementioned embodiment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Satou (US 20170263981 A1) in view of Endo et al. (US 20090127503 A1).

Regarding claims 1-3, Satou discloses all-solid-state lithium battery including a positive electrode 61c, solid electrolyte layers 40c, bipolar electrodes 50c, and a negative electrode 65c [0048]. Satou further discloses that suitable negative electrode active materials are crystal materials that store lithium ions during charging and releases lithium ions during discharging [0080]. In one embodiment, Li4Ti5O12 is used as the negative electrode active material [0125].
 Satou also teaches that the negative electrode active material may additionally be provided with a sintering additive to improve the sinterability among the negative electrode active material particles in the firing step [0079]. In the embodiment cited above, Li3BO3 is used as the sintering additive [0125].
Endo discloses an active material for a lithium ion battery represented by a composition formula: Li[Li(1-x)/3AlxTi(5-2x)/3)]O4 wherein 0<x<1 [0036]. In one embodiment, x is selected to be 1/4 such that the active material has the formula Li[Li1/4Al1/4Ti3/2]O4 [0046], which is equivalent to Li1.25Al0.25Ti1.5O4. This composition corresponds with the claimed composition of matter in the case that x=0.25, y=0, and z=0, wherein M(III) comprises Al and M(IV) comprises Ti. Endo teaches that this embodiment has improved conductivity and cycle performance over the base material, Li[Li1/3Ti5/3]O4, alternatively represented as Li4Ti5O12 ([0031], [0033], [0060]).
It would therefore be obvious to one of ordinary skill in the art to substitute Li1.25Al0.25Ti1.5O4 for Li4Ti5O12 as the negative active material of Satou with a reasonable expectation of success in improving the conductivity and cycle performance of the negative electrode, as taught by Endo. The Courts have held that it is obvious to one of ordinary skill in the art to substitute one known element for another when the substitution yields no more than predictable results (a predictably suitable negative electrode). See MPEP 2143(I)(B).
Modified Satou therefore renders obvious the claim limitations of claim 1 wherein the composition of matter is Li1.25Al0.25Ti1.5O4. Modified Satou further renders obvious the claim limitation “comprising a spinel crystal structure and composites with Li3BO3” because Li1.25Al0.25Ti1.5O4 has a spinel crystal structure and forms a composite with Li3BO3, which reads on the interpretation of the claim as set forth above in the 112(b) rejection of claim 3.

Regarding claim 4, Modified Satou renders obvious the composition of matter according to claim 3, as set forth above. Modified Satou further renders obvious the claim limitation “wherein the spinel crystal structure comprises a single-phase spinel structure” because the negative electrode active material taught by Endo forms a single phase spinel structure, as mentioned previously, and the sintering additive of Satou would reasonably be expected to facilitate the formation of said structure.
Regarding claim 5, Modified Satou renders obvious the composition of matter according to claim 3, as set forth above. Furthermore, the limitation of claim 5 is a recitation of intended use, as set forth above in the 112(b) rejection of claim 5. Therefore, because the composition of matter rendered obvious by Modified Satou meet all of the structural limitations of the claimed composition of matter, the composition of matter rendered obvious by Modified Satou is presumed to be capable of performing the recitation of intended use and renders obvious the limitation of claim 5.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hermann et al. (US 20220158179 A1) in view of Endo et al. (US 20090127503 A1), Takami et al. (US 20140193689 A1), and Satou (US 20170263981 A1).

Regarding claims 1-5, Hermann discloses an electrochemical cell comprising a lithium metal negative electrode [0170], a positive electrode [0174], and a solid-state electrolyte [0172]. Hermann additionally teaches that a solid electrolyte may be intimately mixed with a cathode (i.e. positive) active material to form a solid-state catholyte, thereby providing an ionic pathway for Li+ ions to and from the active materials [0033].
 Hermann discloses that suitable solid-state electrolytes include sulfide-based electrolytes, a lithium aluminum titanium oxide, etc. [0177]. Suitable positive electrode materials include LiMn2O4, lithium nickel manganese oxide (LNMO), and the like [0187]. Hermann fails to disclose the specifics of the lithium aluminum titanium oxide used a solid electrolyte, including crystal structure and stoichiometry.
Takami discloses an electrochemical cell comprising a positive electrode, a negative electrode, a sulfide-based solid electrolyte layer, and an oxide-based solid electrolyte layer [0014]. Takami teaches that the oxide-based solid electrolyte may include titanium-based oxides and one preferable example includes Li-4-Ti5O12 having a spinel structure [0016].
Endo discloses an active material for a lithium ion battery represented by a composition formula: Li[Li(1-x)/3AlxTi(5-2x)/3)]O4 wherein 0<x<1 [0036]. In one embodiment, x is selected to be 1/4 such that the active material has the formula Li[Li1/4Al1/4Ti3/2]O4 [0046], which is equivalent to Li1.25Al0.25Ti1.5O4. This composition corresponds with the claimed composition of matter in the case that x=0.25, y=0, and z=0, wherein M(III) comprises Al and M(IV) comprises Ti. Endo teaches that this embodiment has improved conductivity cycle performance over the base material, Li[Li1/3Ti5/3]O4, alternatively represented as Li4Ti5O12 ([0031], [0033], [0060]). 
In summary, Hermann teaches that lithium aluminum titanium oxide is a suitable solid electrolyte. Takami teaches that Li-4-Ti5O12 is a suitable solid electrolyte and Endo teaches a lithium aluminum titanium oxide, Li1.25Al0.25Ti1.5O4, that has improved ionic conductivity over Li-4-Ti5O12 with respect to its use as an active material.
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to select Li1.25Al0.25Ti1.5O4 as solid state electrolyte particles in the a catholyte, as taught by Hermann, with a reasonable expectation of success in providing a catholyte with suitable ionic conductivity. 
It is within the ambit of one of ordinary skill in the art to select a known material, Li1.25Al0.25Ti1.5O4, based on its suitability for its intended use. See MPEP 2144.07. In this case, one of ordinary skill in the art would reasonable expect that Li1.25Al0.25Ti1.5O4 has an at least suitable ionic conductivity for use as a solid electrolyte based on the combined teachings of Takami, Hermann, and Endo.
Hermann, Takami, and Endo fail to disclose wherein a spinel composition according to claim 1, Li1.25Al0.25Ti1.5O4 in the embodiment of Modified Hermann above, is further combined with Li3BO3 to form composites.

Satou discloses all-solid-state lithium battery including a positive electrode 61c, solid electrolyte layers 40c, bipolar electrodes 50c, and a negative electrode 65c [0048]. Satou further discloses that suitable negative electrode active materials are crystal materials that store lithium ions during charging and releases lithium ions during discharging [0080]. In one embodiment, Li4Ti5O12 is used as the negative electrode active material [0125].
 Satou also teaches that the negative electrode active material may additionally be provided with a sintering additive to improve the sinterability among the negative electrode active material particles in the firing step [0079]. In the embodiment cited above, Li3BO3 is used as the sintering additive [0125]. Additionally, the solid electrolyte may comprise the same additive to assist with the sintering of the solid electrolyte layer [0095].
It would therefore be obvious to one of ordinary skill in art prior to the effective filing date of the claimed invention to combine the sintering additive with the Li1.25Al0.25Ti1.5O4 precursors of Modified Hermann to facilitate the formation of the solid electrolyte particles, as taught by Satou, with a reasonable expectation of success. The Courts have held that it is obvious to one of ordinary skill in the art to combine prior art elements when the combination yields no more than predictable results. See MPEP 2143(I)(A).
Modified Hermann therefore renders obvious the claim limitation “wherein the spinel crystal structure and composites with Li3BO3 function as solid-state electrolytes and cathodes” because the spinel Li1.25Al0.25Ti1.5O4 and its composite with Li3BO3 are capable of functioning as solid-state electrolytes and cathodes together simultaneously, i.e. as a catholyte, when combined with positive active material particles, which reads on the interpretation of the claim set forth above in the 112(b) rejection of claim 5.
Modified Hermann additionally renders obvious the claim limitations of claims 1-3 because Li1.25Al0.25Ti1.5O4 has a spinel structure.

Regarding claim 6, Modified Hermann renders obvious the claim limitations of the composition of matter according to claim 5, as set forth above. Modified Hermann further renders obvious the claim limitation “wherein the solid-state electrolytes form an electrochemically active solid solution with a spinel electrode (catholyte).”

Regarding claim 7, Modified Hermann renders obvious the claim limitations of the composition of matter according to claim 6, as set forth above. Hermann further teaches that a suitable lithium nickel manganese oxide for use as a cathode material includes LNMO [0187], which is known in the art as a spinel material.
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to select LiNi0.5Mn1.5O4 (LNMO) as the cathode material in Modified Hermann with a reasonable expectation of success. It is within the ambit of one of ordinary skill in the art to select a known material based on its suitability for its intended use. See MPEP 2144.07.
Modified Hermann therefore renders obvious the claim limitation “wherein the spinel electrode comprises LiNi0.5Mn1.5O4 (LNMO)” according to the interpretation of the claim set forth above in the 112(b) rejection of claim 7.

Regarding claim 8, Modified Hermann renders obvious the claim limitations of the composition of matter according to claim 6, as set forth above. Hermann further teaches that a suitable lithium manganese oxide for use as a cathode material includes LiMn2O4 [0187], which is known in the art as a spinel material.
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to select LiMn2O4 as the cathode material in Modified Hermann with a reasonable expectation of success. It is within the ambit of one of ordinary skill in the art to select a known material based on its suitability for its intended use. See MPEP 2144.07.
Modified Hermann therefore renders obvious the claim limitation “wherein the spinel electrode comprises LiMn2O4” according to the interpretation of the claim set forth above in the 112(b) rejection of claim 8.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hermann et al. (US 20220158179 A1) in view of Endo et al. (US 20090127503 A1), Takami et al. (US 20140193689 A1), and Satou (US 20170263981 A1), as applied to claim 5 above, and further in view of Wong et al. (US 20200212372 A1).

Regarding claim 9, Modified Hermann renders obvious the claim limitations of the composition of matter according to claim 5, as set forth above. In the analysis of claim 5 above, it was established that the composite of Li1.25Al0.25Ti1.5O4 and Li3BO3 may be selected as solid-state electrolyte particles in a catholyte with a reasonable expectation of success. 

Wong discloses a solid state battery cell 100 comprising a housing 102 defining a cavity 104 [0027]. The battery cell further comprises a solid state cathode material 120 disposed in the second volumetric region 112 of the cavity (Fig. 1, [0034]) and a solid state anode material 114 disposed in a first volumetric region 110 of the cavity (Fig. 1, [0031]). 
The solid state cathode material can include a mixture of solid state cathode particles 122, solid state electrolyte particles 124 (i.e. a catholyte) and a conductive additive [0034]. Similarly, the anode material may comprise a mixture of solid state anode particles 116, solid state electrolyte particles 118, (i.e. an anolyte) and a conductive additive [0031]. The solid state electrolyte particles for both the catholyte and the anolyte may include sulfide-based solid electrolytes, polymer-based solid electrolytes, or other solid electrolytes [0034]. Wong teaches that the active material particles and electrolyte particles may be suspended in a solution of the conductive additive to form a slurry whereupon evaporation of the solvent in the slurry forms the solid state active material [0031], [0034].
It would therefore be obvious to one of ordinary skill in the art to select the composite of Li1.25Al0.25Ti1.5O4 and Li3BO3 as solid-state electrolyte particles in an anolyte in the battery of Modified Hermann with a reasonable expectation of success in providing suitable Li+ ion pathways between the active materials.
Endo teaches that lithium titanate (Li4Ti5O12) is well known in the art as a suitable negative electrode active material having a spinel structure [0003].
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to select Li4Ti5O12 as anode active material particles in an anolyte for Modified Hermann with a reasonable expectation of success in providing a suitable anode material with at least suitable conductivity.
Modified Hermann therefore renders obvious the claim limitation “wherein the spinel electrode comprises Li4Ti5O12” according to the interpretation of the claim set forth above in the 112(b) rejection of claim 9. 
The examiner notes that the broadest reasonable interpretation of the spinel electrode of claim 6 includes both the anode and the cathode as only the electrolyte of claim 5, and not the cathode, is specified to form the solution with the spinel electrode. Accordingly, the spinel electrode in the analysis of claim 9 is interpreted as the anode, whereas it is interpreted as the cathode in the analyses of claims 6-8.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Endo et al. (US 20090127503 A1) in view of He et al. (US 20190393482 A1).

Regarding claim 10, Endo anticipates the composition of matter according to claim 1, as set forth above. Endo fails to disclose wherein the composition of matter comprises a Li3N coating.
He discloses a method for improving the anode stability and cycle life of a lithium metal secondary battery (Abstract). He further discloses two anode protecting layers wherein the first anode protecting layer is formed directly on the anode active material layer [0015]. The first  anode protecting layer may be a lithium ion-conducting material, such as Li3N [0021]. The addition of the protecting layers mitigate lithium metal dendrite formation and lithium metal-electrolyte reactions that lead to rapid capacity decay [0170].
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the negative active material of Endo with a Li3N protecting layer, as taught by He, with a reasonable expectation of success in mitigating capacity decay in the battery of Endo.
Modified Endo therefore renders obvious the claim limitation “comprising a Li3N coating.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Liu et al. (Journal of Alloys and Compounds 821 (2020) 153418) discloses a spinel material LiNi0.45Cr0.1Mn1.45O4 for use as a lithium cathode material (Abstract). The material may be additionally provided with an amorphous compound comprising Li, Al, Ti, and O on its surface (Abstract).
Zankowski et al. (US 20200194773 A1) discloses a method for fabricating a solid-state battery (Fig. 21). Zankowski teaches that, after depositing a solid electrolyte layer, it may be optionally coated with a protective layer, such as Li3N [0230].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin C King whose telephone number is (571)272-1750. The examiner can normally be reached Monday - Friday: 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN C. KING/Examiner, Art Unit 1728

/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721